Pee Ceeiam.
These five cases were brought by the plaintiffs to recover damages alleging false arrest at the instigation of: the defendant, Harry Goldberg. By consent the cases were tried together, resulting in a verdict of: $500 for each plaintiff. The defendant obtained a rule to show' cause and writes down six reasons for a new trial, which are argued under two heads in the brief — first, the verdicts are against the weight of the evidence; second, the damages awarded to each of the plaintiffs are excessive and contrary to the evidence. Not so. Our reading of the testimony leads us to the result that there is no legal merit in either reason argued. The testimony is quite voluminous. It would serve no useful purpose to review' in detail. The rule to show cause in each ease is discharged.